Citation Nr: 1816832	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-30 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than August 29, 2013 for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held in November 2017.  The transcript is of record. 


FINDING OF FACT

The Veteran filed an informal claim for TDIU on October 11, 2012, and was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities as of September 26, 2012, which is the date following the last date of his employment.


CONCLUSION OF LAW

An effective date of September 26, 2012, but no earlier, is warranted for the award of entitlement to a TDIU on a schedular basis.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to TDIU from at least October 11, 2012, when he filed his informal claim.  For the reasons that follow, the Board agrees with the Veteran that he is entitled to an earlier effective date.  The Board finds that September 26, 2012 is the proper effective date for the award of his TDIU-the day after his last date of employment.  

The effective date of an award based on a claim for increase is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. 
§ 5110; 38 C.F.R. § 3.400.  Such a determination will be made on the basis of facts found.  38 C.F.R. § 3.400(a). 

An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  When a claim has been filed which meets the requirements of § 3.151, an informal request for increase will be accepted as a claim.  38 C.F.R. § 3.155(c).  The report of an examination or hospitalization may constitute an informal claim for increase when the report relates to examination or treatment of a disability for which service connection has previously been established.  38 C.F.R. § 3.157(b)(1).

The above noted effective date and claim regulations were revised or removed effective March 24, 2015.  However, the revisions are only effective for claims filed on or after March 24, 2015, and do not apply to claims pending as of that date.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660, 57,686 (Sept. 25, 2014).  Therefore, since the Veteran's claim was filed prior to March 2015, the revisions do not apply and will not be discussed further herein.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

All cases where a Veteran does not meet the schedular criteria but is unemployable by reason of service-connected disabilities should be submitted to the Director, Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

There are three determinations that the Board must make to determine the proper effective date.  First, the date that VA received the Veteran's claim.  Second, the date that the percentage requirements for § 4.16(a) were met.  Third, the date that the Veteran's service-connected disability or disabilities rendered him unable to secure and follow a substantially gainful occupation; i.e., the date that his service-connected disabilities or disability rendered him unemployable.

The Veteran filed an informal claim for a TDIU, received by VA on October 11, 2012.  See VA Form 21-4138 Statement in Support of Claim.  He does not claim that he has filed a claim for a TDIU prior to this date.  In fact, on his October 2013 notice of disagreement, he explicitly states that the TDIU claim was filed on October 11, 2012.

The Veteran met the percentage requirements for § 4.16(a) from June 21, 2012, when he is at 60 percent for service-connected coronary artery disease.  He also is service-connected for tinnitus (10 percent) and has two noncompensable ratings for hearing loss and erectile dysfunction that is covered in this appeal period.  Later, he obtains service connection for diabetes mellitus, type II (10 percent), effective April 27, 2017.  

A June 17, 2013 VA Fast Letter explains how VA interprets the scheduler requirements of 38 C.F.R. § 4.16(a)-a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  It explains that section 4.16(a):

provides the schedular requirements for TDIU as follows: 'if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.'  However, in some cases, a [v]eteran will have one disability ratable at 60 percent with an additional disability rated at 0 or 10 percent, and the combined rating will still equal 60 percent.  In these cases, consider the schedular requirements to be met.  The reference in 4.16(a) to two or more disabilities should be interpreted as applying to cases where no single disability is sufficient to meet the 60 percent criterion.

As the Veteran has a 60 percent service-connected disability and a 10 percent service-connected disability during the relevant appeal period, it follows that, with a combined 60 percent rating, the meets the schedular criteria for a TDIU from June 21, 2012.

Next, the Board considered the date that the Veteran's service-connected disability or disabilities rendered him unable to secure and follow a substantially gainful occupation.  The Veteran avers that he was unemployable when he stopped working in September 2012.

The Veteran was employed as a part-time employee for the [REDACTED] as a mechanic from January 7, 2002 to September 25, 2012.  See August 2014 Phelps County Clerk Letter; see Bd. Hr'g. Tr. at 12.  He stated that he quit his job because he felt that he was physically unable to work.  See Bd. Hr'g. Tr. at 6.  Around the same time in September 2012, he reduced the amount of time that he worked on his family farm and had his family help out with the labor.  See Bd. Hr'g. Tr. at 7-9.  The record also contains tax returns from 2012 and 2013 to show the Veteran's profits and losses on the farm and also his family's income in 2013 (when he was not working).  The Board notes that the RO mistakenly applied an incorrect effective date of August 29, 2013 based upon a VA treatment record which stated that the Veteran recently quit work; this is incorrect as the Veteran stopped working in September 2012.  The Board considered this evidence in conjunction with the Veteran's credible statements and concludes that it was factually ascertainable that the Veteran's service-connected disabilities precluded the Veteran from securing and following substantially gainful employment consistent with his educational and work background from September 26, 2012-the day after his stopped working.  

Returning to the laws governing effective dates, the Board observes that the Veteran filed his claim for a TDIU in October 2012, a few weeks after he stopped working.  The effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  As such, September 26, 2012 is the proper effective date for the award of TDIU.

As the Veteran requested that his effective date go back to at least October 11, 2012, the Board finds that the September 26, 2012 date satisfies a full grant of the benefit sought.

ORDER

An earlier effective date of September 26, 2012, for the award of a TDIU is granted, subject to the statutes and regulations governing the payment of retroactive VA compensation.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


